Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable (see below). Claims 2-5, 7, 12-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11 June 2020, is hereby withdrawn and claims 2-5, 7 and 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claim 18.1


Allowable Subject Matter
Claims 1-5, 7 & 12-17 are allowed.  Regarding claim 1, the prior art of record does not disclose all the features of amended claim 1, including, inter alia, the rotor includes a central part; a peripheral structure extends axially with respect to the central part to each side thereof; the stator is situated radially outward of the peripheral structure; the windings of the exciting coils are situated radially inward of the peripheral structure and axially inward of an axially outermost edge of said peripheral structure, wherein the controller is configured for connection to sensors adapted to sense parameters of the electric machine and/or parameters of devices connected to the electric machine, the sensed parameters including at least a parameter indicative of rotor speed, wherein the controller is configured to control an electric current passing between the stator windings and a load that is electrically connected to the stator windings, wherein the controller is an inverter controller and is characterized in that the brushless electric machine is configured as a crank assist generation unit: wherein the exciting current supplied to the windings of the exciting coils by the controller is configured according to the sensed parameters of the electric machine and/or devices connected to the electric machine and wherein when the electric machine is in a motor mode the exciting current is reduced with increasing rotor speed: and wherein the inverter controller includes a micro-controller and a half bridge circuit, the half bridge circuit comprising electrical connections to the windings of the exciting coils and controlling the electric current to the windings of the exciting coils and a full bridge circuit comprising electrical connections to the stator windings and to the micro-controller, wherein the electric current supplied to each of the electrical connections of the full bridge and half bridge circuits are pulse width modulated, wherein pulse width modulation is controlled by the micro-controller and wherein the micro-controller is configured to maximize duty cycle and thereby the exciting current, exciting coil field strength and power delivered by the rotor of the electric machine when the sensed rotor speed is low and to reduce the duty cycle with increasing sensed rotor speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1  In the 17 February 2022 amendment, applicant incorporates features of claim 18 into independent claim 1 but fails to cancel claim 18 or note its status in the listing of claims. For purposes of compact prosecution, the examiner’s amendment corrects this error.